Dismissed and Memorandum Opinion filed October 12, 2006







Dismissed and Memorandum Opinion filed October 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00613-CV
____________
 
GIL RAMIREZ, GILBERT RAMIREZ, GILBERTO REMIREZ AKA GIL
RAMIREZ HOMES, INC., Appellants
 
V.
 
MOBILEASE, Appellee
 

 
On Appeal from the
133rd District Court 
Harris County,
Texas
Trial Court Cause
No. 04-38908 
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a judgment signed February 7, 2005.  Appellant filed a timely
notice of appeal on April 7, 2005.[1]  On August
10, 2006, this court ordered the parties to mediate this case.  The parties did
not respond to this court=s order.  Accordingly, on August 31, 2006, we ordered the
parties to respond or face dismissal or other sanctions.  On September 1, 2006,
appellee notified this court that the judgment has been paid, the issues in the
appeal are moot, and appellee requested appellant to file a motion to dismiss
the appeal.  No motion was filed.
Accordingly,
on September 14, 2006, we ordered appellant to file an appropriate motion to
dismiss the appeal, or other dispositive motion, on or before September 29,
2006.  The order stated that if appellant failed to comply, the court would
consider dismissal of the appeal.  No motion or other response was filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
 




[1]   The appeal was not assigned to this court until
July 7, 2006, when the clerk=s
record was filed.